            Case 2:19-cr-00278-JCM-VCF Document 52
                                                53 Filed 01/08/21
                                                         01/13/21 Page 1 of 3



 1   YAMPOLSKY & MARGOLIS
     MACE J. YAMPOLSKY, ESQ.
 2   Nevada Bar No. 001945
     JASON R. MARGOLIS, ESQ.
 3
     Nevada Bar No. 012439
 4
     625 S. Sixth Street
     Las Vegas, Nevada 89101
 5   (702) 385-9777; Fax No. (702) 385-3001
      Attorney for Defendant
 6
                                 UNITED STATES DISTRICT COURT
 7
                                         DISTRICT OF NEVADA
 8
     UNITED STATES OF AMERICA            )                 Case No.        2:19-cr-278-JCM-VCF
 9                                       )
                       Plaintiff,        )
10
                                         )
11   vs.                                 )                 STIPULATION TO CONTINUE
                                         )                 SENTENCING
12   HIEN HUU NGUYEN,                    )
                                         )                 (First Request)
13               Defendants.             )
     ____________________________________)
14

15          It is stipulated and agreed, by and between Nicholas A. Trutanich, United States
16
     Attorney; Christopher Lin, Assistant United States Attorney, counsel for the United States
17
     of America and Jason R. Margolis, Esq., counsel for Defendant Hien Huu Nguyen; That the
18
     sentencing scheduled in this matter for January 29, 2021, be vacated and continued for a period
19
     of not less than 90 days. This stipulation is entered into for the following reasons:
20
             1. The parties agree to the continuance;
21
            2. Defendant is currently in custody and does not object to the continuance;
22

23
            3. The parties are continuing to work on, and gather materials relating to sentencing;

24   ///

25   ///




                                                     -1-
     Case 2:19-cr-00278-JCM-VCF Document 52
                                         53 Filed 01/08/21
                                                  01/13/21 Page 2 of 3



 1   4, This is the first request for a continuance.
 2   DATED this 8th day of January, 2021.
 3
                                    NICHOLAS A. TRUTANICH United States Attorney
 4
                                       /s/ Christopher Lin
 5                                  Christopher Lin
                                    Assistant United States Attorney
 6
                                       /s/ Jason R. Margolis
 7                                  Jason R. Margolis, Esq.
                                    Counsel for Defendant
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25




                                              -2-
            Case 2:19-cr-00278-JCM-VCF Document 52
                                                53 Filed 01/08/21
                                                         01/13/21 Page 3 of 3



 1                                  UNITED STATES DISTRICT COURT
 2                                          DISTRICT OF NEVADA
 3
     UNITED STATES OF AMERICA            )                      Case No.         2:19-cr-278-JCM-VCF
 4
                                         )
                       Plaintiff,        )
 5                                       )
     vs.                                 )                      STIPULATION TO CONTINUE
 6                                       )                      SENTENCING
     HIEN HUU NGUYEN,                    )
 7                                       )                      (First Request)
                 Defendants.             )
 8   ____________________________________)
 9
             Based on the stipulation of counsel, the Court finds that good cause exists to continue Defendant’s
10
     Sentencing Hearing date currently set for January 29, 2021, to May 14, 2021 at 10:00 a.m.
11

12

13                                                     U.S. DISTRICT COURT JUDGE

14                                                       DATED January 13, 2021

15

16

17

18

19

20

21

22

23

24

25




                                                          -3-
